DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4, 6-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 106 252 737, cited on the IDS dated 03/18/2020, see also EPO machine generated English translation provided with this Office Action), and further in view Rho et al. (KR 2016-0121281, see also EPO machine generated English translation provided with the Office Action dated 10/22/2021).
Regarding Claims 1 and 20, Wang discloses in Fig. 1 a flexible battery ([0003], [0018]), comprising an electrochemical cell layer (battery core comprising 1, 2, 3) and a wrapping layer (4, outer packaging film) that wraps the electrochemical cell layer ([0018]-[0019]), wherein the flexible battery further comprises an energy absorbing layer (5, flexible film) ([0003]-[0004], [0018], wherein the flexible film 5 helps reduce bending stress during repeated bending of the flexible battery and therefore is an energy absorbing layer), wherein:
the electrochemical cell layer has a first surface (upper surface) and a second surface (lower surface) that are opposite to each other ([0018]);

the energy absorbing layer (5) comprises a plurality of supporting parts (7) ([0021]);
each supporting part in the plurality of supporting parts (7) protrudes outwards from either surface of the electrochemical cell layer ([0021]); and
the plurality of parts (7) comprise an elastic material ([0021]).
Wang further discloses in Fig. 1 the energy absorbing layer (5) ([0003]-[0004], [0018]) and further discloses wherein a flexible battery may be used in wearable device such as smart watches, smart bracelets, smart glasses, smart necklaces, and smart rings ([0002]).
However, Wang does not explicitly disclose a wearable device, comprising a device body and a wearable-device accessory, wherein the wearable-device accessory is configured to fasten the device body on a part of a human body, wherein the wearable-device accessory comprises a flexible battery that supplies power to the device body.
Rho teaches in Figs. 1 and 20 a wearable device (10), comprising a device body and a wearable-device accessory, wherein the wearable-device accessory is configured to fasten the device body on a part of a human body, wherein the wearable-device accessory comprises a flexible battery (100) that supplies power to the device body (see annotated Fig. 20 provided below).

    PNG
    media_image1.png
    520
    1052
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to utilize the flexible battery of Wang in a wearable device comprising a device body and a wearable-device accessory, wherein the wearable-device accessory is configured to fasten the device body on a part of a human body, wherein the wearable-device accessory comprises a flexible battery that supplies power to the device body, as taught by Rho, wherein the flexible battery of Wang may be utilized in a wearable device and therefore the skilled artisan would have reasonable that such would successfully power the wearable device.
Furthermore, modified Wang does not disclose wherein the energy absorbing layer further comprises a plurality of filling parts between the plurality of supporting parts and the wrapping layer, wherein the plurality of supporting parts comprise a first contact surface that matches a second contact surface of the plurality of filling parts. 
Rho further teaches in Fig. 6b a flexible battery (200) ([0039]-[0042]) comprising an electrochemical cell layer (130, electrode assembly) and a wrapping layer (110) that wraps the electrochemical cell layer (130), wherein the flexible battery (200) further comprises an energy absorbing layer (121, 122) located between a first surface of the electrochemical cell layer (130) 
Specifically, Rho teaches in Fig. 6b wherein the energy absorbing layer (121, 122) further comprises a plurality of filling parts (150’) that provide an excellent antibacterial and electromagnetic shielding effect when utilized in a wearable device (10) (Figs. 1 and 20, [0001], [0153]).
Rho further teaches wherein the plurality of filling parts (150’) are disposed between the plurality of supporting parts (see 126 of 121, 122) and the wrapping layer (110), wherein the plurality of supporting parts (see 126 of 121, 122) comprise a first contact surface that matches a second contact surface of the plurality of filling parts (150’) ([0058], [0122]-[0123], [0171], see annotated Fig. 6b provided below, see the plurality of supporting parts 126 of 120 and the plurality of filling parts 150’ of 150).

    PNG
    media_image2.png
    618
    873
    media_image2.png
    Greyscale


Regarding Claim 4, modified Wang discloses all of the limitations as set forth above. Modified Wang further discloses wherein the wrapping layer (4 of Wang, corresponding to 110 of Rho) clings to a surface of the plurality of supporting parts (7 of Wang, corresponding to 126 of 121, 122 of Rho), to form wavy curved surfaces that are the same as the surface of the plurality of supporting parts (7 of Wang, corresponding to 126 of 121, 122 of Rho) (Fig. 1, [0022]-[0023] of Wang).
Regarding Claim 6, modified Wang discloses all of the limitations as set forth above. Modified Wang further discloses in the teachings of Rho wherein the plurality of filling parts (150’ of Rho) and the plurality of supporting parts (7 of Wang, corresponding to 126 of 121, 122 of Rho) are interlaced with each other (Fig. 6b of Rho), wherein each one of the plurality of filling parts (150’ of Rho) may comprise an elastic material ([0156], [0160] of Rho, see synthetic fibers), and wherein a modulus of elasticity of each one of the plurality of filling parts (150’ of Rho) is smaller than a modulus of elasticity of each one of the plurality of supporting parts (7 of Wang, corresponding to 126 of 121, 122 of Rho) ([0097], [0156], [0160] of Rho, wherein the plurality of filling parts 150’ comprise a metal 151 (e.g. silver alloy) and an elastic material 152 
Regarding Claim 7, modified Wang discloses all of the limitations as set forth above. Modified Wang further discloses wherein a contact surface between the plurality of supporting parts (7 of Wang, corresponding to 126 of 121, 122 of Rho) and the plurality of filling parts (150’ of Rho) is a wavy curved surface (Fig. 6b of Rho), wherein the plurality of supporting parts (7 of Wang, corresponding to 126 of 121, 122 of Rho) are located on one side, facing the electrochemical cell layer (battery core comprising 1, 2, 3 of Wang, corresponding to 130 of Rho), of the curved surface, and wherein the plurality of filling parts (150’ of Rho) are located on the other side of the curved surface (Fig. 6b of Rho).
Regarding Claim 8, modified Wang discloses all of the limitations as set forth above. Modified Wang further discloses wherein on a cross section vertical to two opposite surfaces, which are the first surface (upper surface) and the second surface (lower surface) (Fig. 1, [0018] of Wang, corresponding to Fig. 6b of Rho), of the electrochemical cell layer (battery core comprising 1, 2, 3 of Wang, corresponding to 130 of Rho), a contact surface between the plurality of supporting parts (7 of Wang, corresponding to 126 of 121, 122 of Rho) and the plurality of filling parts (150’ of Rho) is in a shape of a waveform (Fig. 6b of Rho).
Regarding Claim 9, modified Wang discloses all of the limitations as set forth above. Modified Wang further discloses in the teachings of Rho wherein the energy absorbing layer (5 of Wang, corresponding to 121, 122 of Rho) further comprises a plurality of empty parts (see empty parts within the wire 150’ of Rho) that provide an excellent antibacterial and 
Moreover, modified Wang discloses in the teachings of Rho wherein the plurality of empty parts (see empty parts within the wire 150’ of Rho) disposed between the plurality of supporting parts (7 of Wang, corresponding to 126 of 121, 122 of Rho) and the wrapping layer (4 of Wang, corresponding to 110 of Rho) (Fig. 6b of Rho); the plurality of supporting parts (7 of Wang, corresponding to 126 of 121, 122 of Rho) and the plurality of empty parts (see empty parts within the wire 150 of Rho’) are interlaced with each other (Figs. 6b and 8b of Rho), and a surface, facing the plurality of empty parts (see empty parts within the wire 150’ of Rho), of the plurality of supporting parts (s7 of Wang, corresponding to 126 of 121, 122 of Rho) is a wavy curved surface (Fig. 6b of Rho).
Regarding Claim 10, modified Wang discloses all of the limitations as set forth above. Modified Wang further discloses wherein on a cross section that is of the flexible battery and that is vertical to the two opposite surfaces, which are the first surface (upper surface) and the second surface (lower surface) (Fig. 1, [0018] of Wang, corresponding to Fig. 6b of Rho), of the electrochemical cell layer (battery core comprising 1, 2, 3 of Wang, corresponding to 130 of Rho), a cross section of each one of the plurality of supporting parts (7 of Wang, corresponding to 126 of 121, 122 of Rho) and a cross section of each one of the plurality of filling parts (150’ of Rho) are in a shape of half-sine or half-cosine waveform (6b of Rho).
Regarding Claim 17, modified Wang discloses all of the limitations as set forth above. Modified Wang further discloses in Fig. 1 of Wang a positive electrode (1 of Wang) and a negative electrode (3 of Wang) ([0019] of Wang), wherein a part of the positive and negative 
Regarding Claim 18, modified Wang discloses all of the limitations as set forth above. Modified Wang further discloses in the teachings of Rho wherein the electrochemical cell layer (battery core comprising 1, 2, 3 of Wang, corresponding to 130 of Rho) comprises at least two electrochemical cell sublayers in order to increase the overall capacity of the flexible battery (Fig. 6b and [0145], [0149] of Rho, wherein the flexible battery 200 comprises at least two electrode assemblies), wherein an auxiliary energy absorbing layer (121, 122 of Rho) is disposed between every two of the electrochemical cell sublayers (130 of Rho) ([0045], [0059]-[0060] of Rho, wherein each electrode assembly 130 comprises an energy absorbing layer 121, 122 on its first and second surfaces and therefore an auxiliary energy absorbing layer 121, 122 is disposed between every two of the electrochemical cell sublayers), and wherein the auxiliary energy absorbing layer (121, 122 of Rho) comprises an elastic material ([0097]-[0098] of Rho).
It would have been obvious to one of ordinary skill in the art to utilize at least two electrochemical cell sublayers as the electrochemical cell layer of modified Wang and to further utilize an additional energy absorbing layer of Wang as an auxiliary energy absorbing layer disposed between every two of the electrochemical cell sublayers, as further taught by Rho in modified Wang, in order to increase the capacity, wherein the skilled artisan would have 
Regarding Claim 19, modified Wang discloses all of the limitations as set forth above. Modified Wang discloses wherein the energy absorbing layer (5 of Wang, corresponding to 121, 122 of Rho) comprises a plurality of supporting parts (7 of Wang, corresponding to 126 of 121, 122 of Rho) in order to reduce the bending stress during repeated bending of the flexible battery ([0003]-[0004] of Wang), wherein each one of the plurality of supporting parts (7 of Wang, corresponding to 126 of 121, 122 of Rho) is in a shape of a semicircle (Fig. 1 of Wang).
Modified Wang further discloses an auxiliary energy absorbing layer (5 of Wang, corresponding to 121, 122 of Rho) (Fig. 6b and ([0045], [0059]-[0060] of Rho, as rendered obvious above).
It would have been obvious to one of ordinary skill in the art to form the auxiliary energy absorbing layer of modified Wang to comprise a plurality supporting parts, wherein each one of the plurality of supporting parts is in a shape of a semicircle, as disclosed by modified Wang, wherein the skilled artisan would have reasonable expectation that such would successfully form a flexible battery that reduces the bending stress during repeated bending of the flexible battery, as desired by modified Wang. 
Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 106 252 737, cited on the IDS dated 03/18/2020, see also EPO machine generated English translation provided with this Office Action) in view Rho et al. (KR 2016-0121281, see also EPO machine generated English translation provided with the Office Action dated 10/22/2021), as applied to Claims 1 and 4 above, and further in view of Goto et al. (JP 2000-.
Regarding Claim 2, modified Wang discloses all of the limitations as set forth above. Modified Wang further discloses in Fig. 1 of Wang wherein
	the energy absorbing layer (5 of Wang) comprises a first-surface supporting part (see a supporting part 7 of Wang on the first surface of the electrochemical cell layer) and a second-surface supporting part (see a supporting part 7 of Wang on the second surface of the electrochemical cell layer);
	the first-surface supporting part comprises a plurality of supporting parts located between the first surface of the electrochemical cell layer and the wrapping layer (4 of Wang) (Fig. 1, [0018] of Wang); and 
the second-surface supporting part comprises a plurality of supporting parts located between the second surface of the electrochemical cell layer and the wrapping layer (4 of Wang) (Fig. 1, [0018] of Wang).
Modified Wang further discloses wherein the specific shape of the supporting parts (7 of Wang) is not particularly limited so long as the supporting parts (7 of Wang) are arranged in an array in order to buffer the bending of the flexible battery in multiple directions ([0010]-[0011] of Wang).
However, modified Wang does not disclose wherein a bulge of the first-surface supporting part protruding outward from the electrochemical cell layer is interlaced with a bulge of the second-surface supporting part protruding outward from the electrochemical cell 
Goto teaches in Figs. 1-3 a flexible battery comprising an electrochemical cell layer (2) and a wrapping layer (3) that wraps the electrochemical cell layer (2), wherein the flexible battery further comprises an energy absorbing layer (4) located between a first surface of the electrochemical layer (2) and the wrapping layer (3) and between a second surface of the electrochemical cell layer (2) and the wrapping layer (3) ([0026]-[0027], [0029]).
Goto further teaches wherein the energy absorbing layer (4) comprises a first-surface supporting part (see a supporting part on the first (i.e. top) surface of the electrochemical cell layer 3) and a second-surface supporting part (see a supporting part on the second (i.e. bottom) surface of the electrochemical cell layer 3) (Fig. 2).
	Specifically, Goto teaches wherein the energy absorbing layer (3) is formed in a corrugated wave shape (Fig. 1, [0030]) in order to allow the flexible battery to expand and contract in all directions without causing cracks or tears (i.e. buffer the bending of the flexible battery in all directions) ([0015], [0030]).
The Examiner notes that when the energy absorbing layer (3) is formed in a corrugated wave shape (Fig. 1, see annotated Fig. 2 of Goto provided below), a bulge of the first-surface supporting part protruding outward from the electrochemical cell layer (2) is interlaced with a bulge of the second-surface supporting part protruding outward from the electrochemical cell 
    PNG
    media_image3.png
    372
    914
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to form the energy absorbing layer of modified Wang to have a corrugated wave shape, as taught by Goto, such that a bulge of the first-surface supporting part protruding outward from the electrochemical cell layer is interlaced with a bulge of the second-surface supporting part protruding outward from the electrochemical cell layer, in order to allow the flexible battery to expand and contract in all directions without causing cracks or tears, wherein the specific shape of the plurality of supporting parts of modified Wang is not particularly limited so long as they are arranged in an array, wherein the skilled artisan would have reasonable expectation that such would successfully buffer the bending of the flexible battery in multiple directions, as desired by modified Wang.
The Examiner notes that the limitation “to facilitate bending of the flexible battery from either surface and avoid excessive bending” is intended use and therefore is not given patentable weight aside from the structure of the flexible battery required to perform the limitation.

Regarding Claim 3, modified Wang discloses all of the limitations as set forth above. Modified Wang further discloses wherein a highest point, outward from the electrochemical cell layer (5 of Wang, corresponding to 3 of Goto) of any supporting part in the first-surface supporting part (see a supporting part 7 on the first surface of the electrochemical cell layer 5 of Wang, corresponding to a supporting part on the first surface of the electrochemical cell layer 4 of Goto) corresponds, along a direction vertical to the first surface and the second surface, to contact a point between the second-surface supporting part (see a supporting part 7 on the second surface of the electrochemical cell layer 5 of Wang, corresponding to a supporting part on the second surface of the electrochemical cell layer 4 of Goto) and the surface of the electrochemical cell layer (5 of Wang, corresponding to 4 of Goto) (Fig. 2 of Goto).
Regarding Claim 5, modified Wang discloses all of the limitations as set forth above. Modified Wang discloses in Fig. 1 of Wang wherein the wrapping layer (4 of Wang) clings to a surface of the plurality of supporting parts (7 of Wang), to form wavy curved surfaces that are the same as the surface of the plurality of supporting parts (7 of Wang) (Fig. 1, [0022]-[0023] of Wang).

However, modified Wang does not disclose wherein the curved surfaces are in a shape of a sine or cosine waveform, wherein a wave crest of the curved surface located on one surface of the electrochemical cell layer exactly faces, along a direction vertical to the first surface and the second surface of the electrochemical cell layer, a wave trough of the curved surface located on the other surface of the electrochemical cell layer.
Goto teaches in Figs. 1-3 a flexible battery comprising an electrochemical cell layer (2) and a wrapping layer (3) that wraps the electrochemical cell layer (2), wherein the flexible battery further comprises an energy absorbing layer (4) located between a first surface of the electrochemical layer (2) and the wrapping layer (3) and between a second surface of the electrochemical cell layer (2) and the wrapping layer (3) ([0026]-[0027], [0029]).
	Specifically, Goto teaches wherein the energy absorbing layer (3) is formed in a corrugated wave shape (Fig. 1, [0030]) in order to allow the flexible battery to expand and contract in all directions without causing cracks or tears (i.e. buffer the bending of the flexible battery in all directions) ([0015], [0030]).
The Examiner notes that when the energy absorbing layer (3) is formed in a corrugated wave shape (Fig. 1), such comprises a plurality of supporting parts protruding outwards from the surface of the electrochemical cell layer and are in a shape of a sine or cosine waveform, wherein a wave crest of the curved surface located on one surface of the electrochemical cell 
It would have been obvious to one of ordinary skill in the art to form the energy absorbing layer of modified Wang to have a corrugated wave shape, as taught by Goto, such that the plurality of supporting parts of modified Wang are in a shape of a sine or cosine waveform, wherein a wave crest of the curved surface located on one surface of the electrochemical cell layer exactly faces, along a direction vertical to the first surface and the second surface of the electrochemical cell layer, a wave trough of the curved surface located on the other surface of the electrochemical cell layer, in order to allow the flexible battery to expand and contract in all directions without causing cracks or tears, wherein the specific shape of the plurality of supporting parts of modified Wang is not particularly limited so long as they are arranged in an array, wherein the skilled artisan would have reasonable expectation that such would successfully buffer the bending of the flexible battery in multiple directions, as desired by modified Wang.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 106 252 737, cited on the IDS dated 03/18/2020, see also EPO machine generated English translation provided with this Office Action) in view Rho et al. (KR 2016-0121281, see also EPO machine generated English translation provided with the Office Action dated 10/22/2021), as applied to Claim 1 above, and further in view Lee et al. (US PGPub 2018/0269436, which has a foreign priority date of March 14, 2017). 
Claim 13, modified Wang discloses all of the limitations as set forth above. Modified Wang further discloses a desire for the flexible battery to be capable of being bent ([0001]-[0003] of Wang).
While modified Wang discloses a wrapping layer (4 of Wang) that wraps the electrochemical cell layer (battery core comprising 1, 2, 3 of Wang) ([0018]-[0019] of Wang), modified Wang does not disclose a protection layer disposed on an outer surface of the wrapping layer, wherein the protection layer comprises an elastic material, to form double-layer protection for the electrochemical cell layer.
Lee teaches in Fig. 1 a battery (100) comprising an electrochemical cell layer (battery cell) and a wrapping layer (pouch-shaped battery case) that wraps the electrochemical cell layer ([0006], [0028], [0043]).
Specifically, Lee teaches wherein the battery (100) comprises a protection layer (protective film) disposed on an outer surface of the wrapping layer ([0028], [0043]), wherein the protection layer comprises an elastic material ([0051], polymer resin) to form double-layer protection for the electrochemical cell layer ([0028], [0043]), in order to improve the safety of the battery (100) ([0045]).
It would have been obvious to one of ordinary skill in the art to utilize a protection layer in the flexible battery of modified Wang, such that the protection layer is disposed on an outer surface of the wrapping layer of modified Wang, wherein the protection layer comprises an elastic material, to form double-layer protection for the electrochemical cell layer, as taught by Lee, in order to improve the safety of the battery, wherein the protection layer comprises an elastic material and therefore the skilled artisan would have reasonable expectation that such . 
Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive.
Regarding amended Claim 1, the Applicant argues that while the Applicant disagrees with the Examiner’s reading of Rho, even assuming, arguendo, that the pattern 126 and the wire 150’ are considered as equivalent to or teaching the plurality of supporting parts and the plurality of filing parts, Rho is silent with respect to, and has not been shown to teach or suggest that the pattern 120 comprises a first contact surface that matches a second contact surface of the wire 150’.
Instead, the Applicant argues that Rho merely discloses that “this pattern 126 is provided to be formed so as to be arranged in additional peaks and troughs repeated in a longitudinal direction of the packaging material 121, 122” ([0123]). Therefore, Rho has not been shown to teach or suggest the claim element reciting “the plurality of supporting parts comprise a first contact surface that matches a second contact surface of the plurality of filing parts” as recited in amended Claim 1.
The Examiner respectfully disagrees and notes that Rho teaches in Fig 6b wherein the plurality of supporting parts (see 126 of 121, 122) comprise a first contact surface that matches a second contact surface of the plurality of filling parts (150’) ([0058], [0122]-[0123], [0171], see annotated Fig. 6b provided below, see the plurality of supporting parts 126 of 120 and the .

    PNG
    media_image2.png
    618
    873
    media_image2.png
    Greyscale

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 112(b) rejection noted above is overcome. 
The following is a statement of reasons for the indication of allowable subject matter:  The invention of Claim 11 is directed to a flexible battery according to Claim 9, wherein compressed gas is filled inside the plurality of empty parts.
The closest prior art is considered to be Wang et al. (CN 106 252 737, cited on the IDS dated 03/18/2020, see also EPO machine generated English translation provided with this 
Regarding Claim 11, modified Wang discloses all of the limitations as set forth above. Modified Wang discloses wherein the flexible battery achieves reduced bending stress during repeated bending of the flexible battery ([0003] of Wang) and further discloses in Fig. 8b of Rho a plurality of empty parts (see empty parts within the wire 150’).
However, modified Wang does not disclose wherein compressed gas is filled inside the plurality of empty parts.
The Examiner notes that the instant specification discloses wherein the plurality of empty gas parts may be filled with compressed gas in order to act as a cushion to better play shaping and energy absorption functions for the energy absorbing layers ([0014], [0052]).
It would not have been obvious to one of ordinary skill in the art to fill the plurality of empty gas parts of modified Wang with compressed air, as recited in the claimed invention, as such was neither disclosed nor recognized as a way to act as a cushion to better play shaping and energy absorption functions for the energy absorbing layers and therefore the skilled artisan would have neither motivation or reasonable expectation of doing so while successfully forming a flexible battery with reduced bending stress during repeated bending of the flexible battery, as desired by modified Wang. 
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein compressed gas is filled inside the plurality of empty gas parts” in combination with all of the other claim limitations taken as a whole.
Additional art made of record that is considered to be pertinent to the Applicant’s disclosure include:
Tokuhara (JP 2002-208385, see also EPO machine generated English translation provided with this Office Action) teaches in Fig. 1 a battery comprising an electrochemical cell layer (1) and a wrapping layer (6, 9) that wraps the electrochemical cell layer (1) ([0014]).
Specifically, Tokuhara teaches wherein a viscoelastic body (8) is located between the electrochemical cell layer (1) and the wrapping layer (6, 9) that acts as a cushion ([0020]-[0024]).
However, Tokuhara does not disclose, teach, suggest, or render obvious wherein compressed gas is filled inside the plurality of empty gas parts.
Consequently, the skilled artisan would not have found it obvious to fill the plurality of empty gas parts of modified Wang with compressed air, as recited in the claimed invention, as such was neither disclosed nor recognized as a way to act as a cushion to better play shaping and energy absorption functions for the energy absorbing layers and therefore the skilled artisan would have neither motivation or reasonable expectation of doing so while successfully forming a flexible battery with reduced bending stress during repeated bending of the flexible battery, as desired by modified Wang.
Instead, the skilled artisan would have found it obvious to fill the plurality of empty gas parts of modified Wang with a viscoelastic material, as taught by Tokuhara, in order to act as a cushion, wherein such is an elastic material and therefore the skilled artisan would have reasonable expectation that such would allow for the flexible battery of modified Wang to be capable of being bent, as desired by modified Wang.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        March 8, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
March 15, 2022